DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
3.	In response to the amendment received on 10/22/2020:
Claims 1-4 are pending in the current application.  Claim 1 has been amended..
The core of the previous objection to the specification has been maintained (with slight changes made in light of the changes to the range).
The rejection under 35 U.S.C. 112 is overcome in light of the amendment.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofer US PG Publication 2005/0031925 in view of Andrews US PG Publication 2004/0020764.
Regarding Claim 1, Ofer discloses a polymer electrolyte material comprising an ionic group-containing polymer wherein the ionic group-containing polymer is a polymer comprising at least one repeating unit selected from the group consisting of repeating units represented by general formulas T1-2 and T1-6 (from the list of claimed repeating units) 

    PNG
    media_image1.png
    87
    293
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    91
    216
    media_image2.png
    Greyscale

1 and Z2 represent an inorganic group containing an aromatic ring such as a phenylene group, a naphthylene group, and a biphenylene group (since Ar1, Ar2, Ar3 of Ofer can be a carbocyclic aromatic group having 6 to 18 carbon ring atoms and between 1 and 3 rings, para 0111), at least a portion of Z1 and Z2 has an ionic group such as sulfonic acid group (meeting Claim 4, since at least a portion of Ar1, Ar2, Ar3 of Ofer are substituted with sulfonic acid residues, para 0112), a and b each independently represents 0 or a positive integer and do not simultaneously represent 0, since m is at least 1 and n is an integer between 0 and 10, and E1 and E2 are O, S. or SO2 (para 0113) (see paras 0109-0116 and the general formula II and example formula below).

    PNG
    media_image3.png
    122
    396
    media_image3.png
    Greyscale

The resulting formula from making the substitutions can be as follows (but is not limited to the following, since there are more options in Ofer that meet the claimed groups/atoms): 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Ofer further discloses in Example 6 a polymer of the following formula: 
    PNG
    media_image3.png
    122
    396
    media_image3.png
    Greyscale

which meets T1-1 combined with T1-5 when E1 and E2 are S. See also Table 7 of Ofer.
The skilled artisan would expect that the polymer of Ofer has a crystallization peak recognized by measurement of temperature modulation differential scanning calorimetry, crystallization calorie measured by differential scanning calorimetry is 2 J/g or more, or wherein crystallinity measured by wide angle X-ray diffraction is less than 0.5%, or that crystallization calorie measured by differential scanning calorimetry is 2 J/g or more because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Further, regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
In the alternative, if the polymer electrolyte material of Ofer does not inherently have the same properties as claimed, Andrews discloses a sulfonated ion conducting material for a membrane electrode assembly wherein the material is optimizable for a certain amount of crystallinity and amorphousness, wherein having some crystallinity would result in a crystallization peak recognized by temperature modulation differential scanning calorimetry and wherein crystallinity value (measured by Xray diffraction) would be optimizable based on which monomers are present and desired qualities of the polymer electrolyte material (see e.g. paras 0010, 0016-0023, 0049, 0092-0096), skilled artisan would have found it obvious to minimize the crystallinity of the material.  Therefore, it would have been obvious Claim 2), and wherein crystallinity measured by wide angle X-ray diffraction is less than 0.5% because Andrews teaches that the amorphous/crystalline nature of a polymer electrolyte membrane (particularly of the sulfonated, ether-based type, such as polyethersulfone and polyetherketone) is optimizable and is based in part on the use of specific functionalization such as sulfonation, and the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 4, Ofer (alone or modified by Andrews) further discloses the sulfonation of PEK, poly(etherketone) in Example 6 (paras 0320-0328), the equivalent structure to T1-3 of the instant claim, once sulfonic acid groups are added.  Ofer recites that this method of sulfonation allows for controllable sulfonation (paras 0220-0223). Although it is not clear if one or both phenyl rings are ultimately sulfonated (i.e. at least a portion of Z1 and Z2 has the sulfonic acid ionic group), it would have been obvious to a person having ordinary skill in the art at the time of the invention to sulfonate both rings of the poly(etherketone) of Example 6 of Ofer in order to best promote the desired properties of the polymer electrolyte material since the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/             Primary Examiner, Art Unit 1729